Citation Nr: 0525154	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-29 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The veteran served on active duty from October 10, 1975 to 
December 29, 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

The April 2003 rating decision also denied claims for service 
connection for a bilateral hand condition and for an 
incisional hernia disability.  A notice of disagreement with 
respect to those issues has not been received.  Accordingly, 
those claims are not in appellate status before the Board.

 
FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
bilateral knee disability was denied in an April 1976 rating 
decision.  

2.  An unappealed RO determination in October 2000 concluded 
that the veteran had not submitted new and material evidence 
to reopen a claim for service connection for a bilateral knee 
disability.  

3.  The evidence associated with the claims file subsequent 
to the final October 2000 RO decision is cumulative in nature 
and does not raise a reasonable possibility of substantiating 
the claim on the merits.  


CONCLUSIONS OF LAW

1.  The April 1976 and October 2000 RO determinations are 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2004).

2.  New and material evidence to reopen the veteran's claim 
for service connection for a right knee disability has not 
been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act (VCAA) 
was signed into law.  This new law redefined the obligations 
of VA with respect to the duties to notify and to assist 
claimants in the development of their claims.  First, VA has 
a duty to notify the appellant and his representative, if 
represented, of the information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002 & Supp. 2005).  In this regard, VA will 
inform the appellant of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the appellant provide any evidence 
in his possession that pertains to the claim.  Second, VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.

Notice

A VCAA notice letter dated in February 2003 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The February 2003 VCAA notice letter 
was sent to the veteran prior to the April 2003 rating 
decision.  Hence, there is no timing violation.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided the 
opportunity to identify and submit evidence in support of his 
claim.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
deficiency is harmless error.  See Mayfield v. Principi, No. 
02-1077 (U.S. Vet. App., April 14, 2005).

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The RO obtained the veteran's VA 
outpatient treatment records and some private medical 
records.  The Board notes that the RO attempted to obtain 
additional private medical records, and the RO informed the 
veteran when it was determined that such records could not be 
obtained.  Furthermore, the veteran testified before the 
undersigned Acting Veterans Law Judge in January 2005.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  There is no indication that there exists any 
additional evidence which has a bearing on the veteran's 
claim which has not been obtained.
In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  New and Material Evidence

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2004).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156 which 
define new and material evidence were changed in 2001, but 
only as to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  As the veteran's request to reopen was received 
after August 29, 2001, the revised provisions of 38 C.F.R. § 
3.156, as outlined above, are for application in this case.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

A preexisting injury of disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2004).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. § 
3.306(b).

In an April 1976 rating decision, the RO denied the veteran's 
original claim for service connection for a bilateral knee 
disability, based on the finding that the veteran was 
discharged as not meeting enlistment standards; and that his 
knee disability existed prior to service and was not 
aggravated by service.  The evidence of record at the time 
the decision was made included the veteran's service medical 
records which showed that, while no right knee disability was 
shown on examination for entry into service, within 10 days 
of entry the veteran complained of bilateral knee pain with 
exertion.  A Medical Board found that the veteran had 
moderately severe chondromalacia with significant X-ray 
changes bilaterally.  The Medical Board documents note that 
the veteran's bilateral knee disability existed prior to 
service, and that it was not aggravated by active duty.  The 
veteran was discharged from service due to his bilateral knee 
disability.  The veteran filed a timely notice of 
disagreement with the determination and he was provided with 
a statement of the case dated by hand in January 1977.  
However, he did not file a substantive appeal and the April 
1976 rating decision became final.  38 U.S.C.A. § 7105.  

In August 2000, the veteran sought to reopen his claim.  In 
an October 2000 determination, the RO informed him that he 
had not submitted new and material evidence sufficient to 
reopen the claim.  The veteran did not appeal this decision 
and it also became final.  38 U.S.C.A. § 7105.  

In January 2003, the veteran requested that his claim for 
service connection for a right knee disability be reopened.  

Pertinent evidence received after the October 2000 RO 
decision includes VA and private medical records, and the 
veteran's hearing testimony.  

VA medical records reveal treatment of right knee pain due to 
internal derangement and degenerative joint disease.  None of 
these newly submitted VA medical records indicates that the 
veteran incurred or aggravated a right knee disability as a 
result of service.

Private medical records reveal no findings relating to the 
veteran's right knee.

The veteran provided testimony before the undersigned Acting 
Veterans Law Judge in January 2005.  The veteran stated that 
he injured his right knee during a drill ceremony in service.

Initially, the Board observes that, in his May 2003 notice of 
disagreement, the veteran asserted that his claim should not 
be considered an attempt to reopen.  He stated that he had 
not claimed service connection for a right knee disability in 
1975.  However, a review of the file reveals that the veteran 
submitted a notice of disagreement with respect to the April 
1976 rating action that denied service connection for 
bilateral knee disability.  Accordingly, it is clear that at 
that time the veteran knew that he had a pending claim for 
service connection for a right knee disability, and that his 
claim had been denied.  

Moreover, the veteran has not alleged, and there is no 
indication that he did not receive the statement of the case 
that had been mailed to him in January 1977.  The Court has 
held that there is a "presumption of regularity" under 
which it is presumed that Government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(this presumption of regularity applies to procedures at the 
RO).  Consequently, the Board finds the veteran's argument 
that his claim had not been previously denied such that new 
and material evidence is not necessary, without merit.  

The Board has considered the veteran's written statements and 
testimony that asserts that he aggravated his right knee 
disability during service.  However, his assertions alone may 
not serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Hickson v. West, 11 Vet. App. 374 (1998); see also, Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (laypersons are not 
competent to render a medical opinion).

The newly submitted medical evidence is cumulative in nature 
in that it confirms that the veteran has a chronic right knee 
disability.  The medical evidence prior to the October 2000 
RO determination also indicated that the veteran had a 
chronic right knee disability, but failed to establish that 
his pre-existing right knee disability was aggravated during 
his brief period of service or that he incurred a new right 
knee disability during service.  The newly submitted medical 
evidence also fails to show that the veteran's right knee 
disability did not pre-exist service, or that it was 
otherwise incurred in or aggravated by service.  As such, the 
newly submitted evidence is not material to the veteran's 
claim.  Consequently, the additional evidence associated with 
the file subsequent to the October 2000 RO determination does 
not raise a reasonable possibility of substantiating the 
claim, and may not be considered new and material sufficient 
to reopen.  




ORDER

New and material evidence has not been received to reopen a 
previously denied claim of entitlement to service connection 
for a right knee disability, the claim is not reopened, and 
the benefit sought on appeal is denied.



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


